t c summary opinion united_states tax_court ouan bland petitioner v commissioner of internal revenue respondent docket no 4187-01s filed date ouan bland pro_se daniel n price for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 and b of dollar_figure the issues for decision are a whether petitioner earned unreported nonemployee compensation of dollar_figure b whether petitioner is liable for self-employment_tax on nonemployee compensation c if petitioner did not earn nonemployee compensation of dollar_figure whether petitioner was married to james fullen in tax_year requiring her to report one-half of the nonemployee compensation as her income change her filing_status from single to married filing separate and d whether petitioner is liable for an accuracy-related_penalty under sec_6662 and d background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in san antonio texas at the time the petition in this case was filed petitioner is from thailand and speaks english as a second language during the year in issue petitioner was employed as a food server at a restaurant petitioner electronically filed her timely tax_return for she reported her wages from the food service position and attached a corresponding form_w-2 wage and tax statement petitioner received a refund of dollar_figure for nonemployee compensation respondent received a form 1099-misc miscellaneous income from san antonio kitchens and baths inc sakb reporting that dollar_figure in nonemployee compensation had been paid to petitioner the form 1099-misc bears a social_security_number that does not belong to petitioner additionally the envelope in which the form 1099-misc was mailed bears the united_states postal service stamp returned to sender - insufficient address respondent obtained copies of the form 1099-misc and copies of checks from sakb payable to petitioner the checks bear endorsements which appear to be petitioner’s signature respondent issued a notice_of_deficiency on date determining that petitioner had unreported income from services rendered to sakb in the amount of dollar_figure and asserting an accuracy-related_penalty under sec_6662 and b in the amount of dollar_figure petitioner timely filed a petition with this court prior to trial petitioner told respondent that she did not perform any services for sakb nor did she receive any compensation from them she advised respondent that mr james fullen with whom petitioner lives performed services for sakb the checks were cashed at mr fullen’s request and the proceeds were transferred to him the parties filed a joint motion for continuance of trial so respondent could investigate petitioner’s claims and issue a notice_of_deficiency to mr fullen mr fullen gave his social_security_number to respondent respondent’s subsequent investigation revealed there was no record in respondent’s internal computerized system of the social_security_number mr fullen provided further there is no record of mr fullen having filed federal_income_tax returns between and petitioner failed to respond to respondent’s attempts to obtain additional information respondent sent petitioner two certified letters and left messages over the course of a week period petitioner did not respond to any of respondent’s attempted contacts mr fullen was an independent_contractor salesman for sakb the checks were supposed to have been made payable to him after mr fullen lost his identification sakb began making the checks payable to petitioner so that mr fullen would have a vehicle through which he could receive his earnings mr fullen explained these circumstances to respondent sometime in date during respondent’s investigation of this matter sakb provided contradictory verbal statements to respondent regarding who performed the services in question the dollar_figure at issue is composed of separate checks petitioner examined these checks and identified three of the checks as bearing her signature mr fullen signed petitioner’s name to many of the checks that were cashed mr fullen admits he earned the compensation in issue and it is he who owes the corresponding income_tax he also admits that he has not filed a federal_income_tax return for while under oath mr fullen gave respondent his social_security_number twice while petitioner and mr fullen reside together they have never been married petitioner has never given anyone the impression that she was married to mr fullen discussion respondent contends that if the court finds that the nonemployee compensation is not attributable to petitioner respondent will be placed in a classic whipsaw_position because respondent has no record of mr fullen as a taxpayer respondent alleges in the alternative that if petitioner did not earn the nonemployee compensation in issue petitioner was mr fullen’s common_law wife and as such is liable for income_tax on one-half mr fullen’s income respondent also contends that under such circumstances petitioner is required to change her filing_status from single to married filing separate respondent also determined that petitioner is liable for an accuracy-related_penalty under sec_6662 and b for not reporting the nonemployee compensation on her federal individual_income_tax_return respondent’s determinations in the notice_of_deficiency are presumed correct and generally petitioner must prove those determinations wrong in order to prevail rule a 290_us_111 where information returns such as forms 1099-misc serve as the basis for the determination_of_a_deficiency sec_6201 may apply to shift the burden of production to respondent see estate of gryder v commissioner tcmemo_1993_141 citing 932_f2d_1128 5th cir under sec_6201 if a taxpayer in a court_proceeding asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the commissioner including providing access to an inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the commissioner then the commissioner shall have the burden of producing reasonable and probative information in addition to such information_return sec_6201 see mcquatters v commissioner tcmemo_1998_88 petitioner challenges the accuracy of the information provided to respondent in the form 1099-misc she contends the income reported on the form 1099-misc was earned by mr fullen however sec_6201 clearly requires not only that the taxpayer assert a reasonable dispute but also must have fully cooperated with the commissioner before the burden of production will shift to the commissioner sec_6201 assuming arguendo that petitioner did fully cooperate with respondent the court concludes respondent has met his burden of production respondent produced copies of checks issued by sakb several of which were endorsed by petitioner the sum total of these checks corresponds to the amount of unreported nonemployee compensation reported on the form 1099-misc respondent’s reliance on the information_return is adequately supported by the check copies alternatively the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the commissioner’s reasonable requests see 116_tc_438 sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 although the examination of petitioner’s individual return commenced after date respondent contends petitioner does not meet the requirements of sec_7491 petitioner does not contend otherwise the court concludes that sec_7491 is inapplicable however the resolution of the issues in this case does not depend on which party has the burden_of_proof we resolve these issues on the preponderance_of_the_evidence in the record nonemployee compensation and self-employment_tax petitioner cashed checks for mr fullen and transferred the proceeds to him she identified her signature on only three of the checks in issue petitioner contends the signatures on the remaining checks are not hers at trial mr fullen admitted he had signed petitioner’s name to many of the checks himself the court has examined the signatures on all of the checks in issue having compared those signatures to the signatures on the various documents petitioner has filed with the court the court finds that only three of the signatures are petitioner’s it is well settled that the mere receipt and possession of money does not by itself constitute taxable_income liddy v commissioner tcmemo_1985_107 affd 808_f2d_312 4th cir this court stated in 56_tc_530 affd 492_f2d_286 7th cir we accept as sound law the rule that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit see also 119_tc_135 money received as a mere agent or conduit is not includable in gross_income liddy v commissioner f 2d pincite diamond v commissioner supra pincite 44_tc_96 the court finds credible the testimony of both petitioner and mr fullen that the compensation earned actually belongs to mr fullen the court holds the nonemployee compensation is not attributable to petitioner and she is not liable for self- employment_tax in the joint motion for continuance respondent expressed his intention to issue a notice_of_deficiency to mr fullen for the nonemployee compensation in issue mr fullen has already provided respondent with his social_security_number and has claimed full responsibility for the taxes owed on the compensation mr fullen’s failure_to_file an individual_income_tax_return for does not impair respondent’s ability to issue a notice_of_deficiency to him the open period of limitations serves as an aid in respondent’s pursuit of mr fullen for this outstanding tax_liability see sec_6501 this is not a whipsaw situation for respondent petitioner’s marital status respondent alleges in the alternative that petitioner was mr fullen’s common_law wife and as such is liable for income_tax on one-half of mr fullen’s income under such circumstances petitioner’s proper filing_status would be married filing separate instead of single see sec_1 the three elements of a common_law marriage in texas are the couple agreed to be married after the agreement they lived together as husband and wife and they represented to others that they are married see tex fam code ann sec_2 a vernon russell v russell s w 2d tex all three elements must coexist to establish a valid common_law marriage winfield v renfro s w 2d tex app while they did reside together during petitioner and mr fullen have never been married to each other petitioner testified that she never gave anyone the impression she was married to mr fullen the court finds her testimony credible the court holds petitioner was not married to mr fullen during the court holds further that petitioner’s correct filing_status for taxable_year is single in light of the court’s holdings that the income in issue is not attributable to petitioner and petitioner was not mr fullen’s common_law wife the court holds further that petitioner is not liable for accuracy-related_penalties under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
